    Case: 1:17-cv-03028 Document #: 121 Filed: 11/20/19 Page 1 of 8 PageID #:620




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION
PAUL OLSSON,                                   )
                                               )
               Plaintiff,                      )
                                               )       Case No. 17-CV-3028
       v.                                      )
                                               )       Judge Manish S. Shah
WAYNE BEYER, et. al.                           )
                                               )       JURY DEMAND
               Defendants.                     )

DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’ FIRST AMENDED COMPLAINT
     PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6) AND
                  INCORPORATED MEMORANDUM

       Defendants Joanne Langley, James Dimas, and Elgin Mental Health Center, by and through

their attorney Kwame Raoul, Attorney General for the State of Illinois, pursuant to Federal Rule

of Civil Procedure 12(b)(6), move to dismiss Plaintiff’s Complaint with prejudice. In support

thereof, Defendants state as follows:

                                        INTRODUCTION

       Plaintiff Paul Olsson brings the instant complaint pursuant to 42 U.S.C. § 1983, alleging

violations of his First Amendment right under the United States Constitution. See Pl.’s Am.

Compl., ECF #82. Plaintiff is currently a resident at the Elgin Mental Health Center (“EMHC”),

and has been since 2007. Id. at ¶ 1. Through his Amended Complaint, Plaintiff alleges that during

his time at EMHC, he has assisted numerous other residents with preparing and filing grievances

and legal complaints. Id. Plaintiff further alleges that in retaliation for his actions as a “jailhouse

lawyer” for himself and his fellow residents, the defendants to this suit have, on numerous

occasions, (1) seized Plaintiff’s previously approved electronic equipment, (2) subjected Plaintiff

to confinement within his unit, (3) forced Plaintiff to withdraw from distance learning classes, (4)

banned Plaintiff’s outside psychologist from EMHC grounds, and (5) threatened Plaintiff’s friends,

                                                   1
    Case: 1:17-cv-03028 Document #: 121 Filed: 11/20/19 Page 2 of 8 PageID #:620




causing them to cut off communication with him. Id. at ¶ 2. Plaintiff also alleges that EMHC has

failed, and continues to fail, to provide adequate legal resources and/or assistance to Plaintiff,

thereby denying him his right of access to the courts. Id. at ¶ 3.

       Through this lawsuit, Plaintiff names 20 individual defendants, as well as Elgin Mental

Health Center. However, Plaintiff sets forth no facts indicating how or when Defendants Langley

or Dimas were involved in any of the allegations contained in his Amended Complaint. Rather, he

seems to rely solely upon the fact that Defendant Langley worked at EMHC at the times relevant

to his Complaint, and to extrapolate from there that she must have been involved in his allegations.

Similarly, he notes only that Defendant Dimas is sued as the Secretary of the Department of Human

Services, “who exercises supervisory control over EMHC.” Pl.’s Am. Compl. at ¶ 10. Such

conclusory allegations are not sufficient to state a claim pursuant to Federal Rule of Civil

Procedure 12(b)(6). Additionally, Plaintiff’s claim against Elgin Mental Health Center fail for two

reasons. First, EMHC is not a “person” suable under Section 1983. Second, as a state agency,

EMHC is immune from suit pursuant to the Eleventh Amendment. As such, Plaintiff has failed to

state a claim on which relief can be granted pursuant to 42 U.S.C. § 1983 against Defendants

Langley and Dimas, as well as EMHC, and his Amended Complaint should be dismissed with

prejudice as to those Defendants.

                                    STANDARD OF REVIEW

       A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) challenges the

complaint’s sufficiency. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 820-21 (7th Cir.

2009). In ruling on a motion to dismiss under 12(b)(6), the court accepts as true all well-pleaded

factual allegations and draws reasonable inferences in favor of the plaintiff. McCauley v. City of

Chicago, 671 F.3d 611, 616 (7th Cir. 2011). A pleading must contain a “short and plain statement



                                                  2
    Case: 1:17-cv-03028 Document #: 121 Filed: 11/20/19 Page 3 of 8 PageID #:620




of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint

may not merely state an “unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). “A pleading that offers ‘labels and conclusions’ or a formulaic

recitation of the elements of a cause of action will not do.’” Id. A complaint must contain

allegations that “state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 663, citing

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). However, legal conclusions and

“conclusory allegations merely reciting the elements of the claim are not entitled to this

presumption of truth.” Id.

                                            ARGUMENT

       I.      Plaintiff fails to establish the requisite level of personal involvement by
               Defendants Langley or Dimas.

       It is well-established that Section 1983 “creates a cause of action based on personal liability

and predicated upon fault; thus, liability does not attach unless the individual defendant caused or

participated in a constitutional deprivation.” See, e.g., Knox v. Wainscott, No. 03 C 1429, 2003

WL 21148973, at *10 (N.D. Ill. May 14, 2003). Section 1983 does not create vicarious liability;

as such, “[t]o be held liable under 42 U.S.C. § 1983, a supervisor must know about the conduct

and facilitate it, approve it, condone it, or turn a blind eye.” Id. (citation and internal quotations

omitted). Furthermore, the Seventh Circuit has noted that “mere familiarity with [a] plaintiff’s

situation [does] not support a finding of personal involvement.” De La Paz v. Peters, 959 F.Supp.

909, 913 (N.D. Ill. 1997) (citing Crowder v. Lash, 687 F.2d 996, 1005-06 (7th Cir. 1982)). If such

familiarity supported liability under Section 1983, the result would be “to hold any well informed

[administrator] personally liable for damages flowing from any constitutional violation occurring

at any jail within that [administrator’s] jurisdiction . . . . [S]uch a broad theory of liability is




                                                   3
    Case: 1:17-cv-03028 Document #: 121 Filed: 11/20/19 Page 4 of 8 PageID #:620




inconsistent with the personal responsibility requirement for assessing damages against public

officials in a section 1983 action.” Id. at 914.

       Here, Defendant Langley is mentioned in only two of the 162 paragraphs set forth in

Plaintiff’s Amended Complaint. See Pl.’s Am. Compl. at ¶ 42. In the first, she is formally identified

as a party to the lawsuit, and in the second, Plaintiff alleges that “[u]pon information and belief,

Defendant Dr. Joanne Langley was the administrator at EMHC at this time and would also have

participated in the decision” to separate Plaintiff and Abby Grason. Id. Plaintiff sets forth no facts

indicating when or how Defendant Langley was allegedly involved in the separation of himself

from Grason. Rather, he relies solely on the fact that Defendant Langley worked at EMHC at the

relevant times, and based upon that fact, draws the conclusion that she must have been involved

in any decision regarding his separation from Grason. Such a conclusory allegation directly

contradicts a fundamental tenet of liability pursuant to Section 1983 – that a defendant must have

been directly and personally involved in the situation that allegedly caused injury to a plaintiff.

See, e.g., Gentry v. Duckworth, 65 F.3d 555, 561 (7th Cir. 1995). As such, Plaintiff has not

sufficiently alleged a claim against Defendant Langley, and the Amended Complaint should thus

be dismissed as to her.

       Plaintiff alleges even fewer facts with regard to Defendant Dimas. The only mention of

Defendant Dimas is in Paragraph 10, where he is formally named as a defendant in the suit “in his

individual and official capacity as the Secretary of Department of Human Services, who currently

exercises supervisory control over EMHC.” As an initial matter, Defendant Dimas is no longer the

Secretary of the Department of Human Services (“DHS”), and as such is not properly named as a




                                                   4
    Case: 1:17-cv-03028 Document #: 121 Filed: 11/20/19 Page 5 of 8 PageID #:620




defendant in his official capacity.1 Moreover, Plaintiff has failed to allege any direct, personal

involvement whatsoever by Defendant Dimas in the allegations set forth in the Amended

Complaint. As discussed above, Section 1983 does not create vicarious liability – in order to state

a claim for relief under that statute, a plaintiff must allege that a defendant directly caused or

participated in the deprivation at issue. See, e.g., Knox, 2003 WL 21148973, at *10. Plaintiff has

failed to do that with regard to Defendant Dimas, and as such, the Amended Complaint should be

dismissed with prejudice as to him.

        II.      The Eleventh Amendment bars Plaintiff’s claims against Elgin Mental Health
                 Center.

        Plaintiff also brings claims against Elgin Mental Health Center, as “a mental health facility

located in Elgin, Illinois and operated by the Illinois Department of Health and Human Services.”

Pl.’s Am. Compl. at ¶ 26. However, Plaintiff’s claims against EMHC fail for two reasons. First,

EMHC is not a “person” suable under Section 1983. See, e.g., 42 U.S.C. § 1983; Will v. Michigan

Dept. of State Police, 491 U.S. 58 (1989). Second, because EMHC is a facility operated by a state

agency, any claims against it, regardless of the type of relief sought, are claims against the State

of Illinois, and are thus barred by the Eleventh Amendment. See, e.g., Bottoms v. Ill. Dept. of

Human Servs., No. 00 C 1912, 2000 WL 1304794, at *3 (N.D. Ill. Sept. 13, 2000) (“State agencies

are immune from suit, subject to two exceptions not applicable in this case, ‘regardless of the

nature of relief sought.’”) (citations omitted).

         It is well-established that a nonconsenting state cannot be sued in federal court, and that a

state defendant must be dismissed from federal litigation unless one of two exceptions exists. See



1
 Grace B. Hou is the current Secretary of the Department of Human Services. Pursuant to Federal Rule of Civil
Procedure 25(d), Ms. Hou is automatically substituted in as a party in all cases in which former Secretary John
Dimas is named in his official capacity as Secretary of DHS.


                                                         5
    Case: 1:17-cv-03028 Document #: 121 Filed: 11/20/19 Page 6 of 8 PageID #:620




Pennhurst v. Haldeman, 465 U.S. 89, 100-101 (1984); Kroll v. Bd. Of Trustees of Univ. of Ill., 934

F.2d 904, 906 (7th Cir. 1991). “First, a state may by unequivocal language waive the protections

of the eleventh amendment and thereby consent to suit in federal court. Second, Congress may by

unequivocal language use its enforcement powers. . . to abrogate the states’ eleventh amendment

immunity.” Id. In the present case, neither of those two exceptions exists. Additionally, state

agencies are treated the same as states – “[i]ndeed, a state agency is the state for purposes of the

eleventh amendment.” Id.

        The Eleventh Amendment bar to federal jurisdiction over a state and state agencies has

been reaffirmed many times, and has been specifically applied to the Illinois Department of Health

and Human Services, of which Elgin Mental Health Center is a part. See e.g., id. at 907; Bottoms,

2000 WL 1304794, at *3; Scott v. O’Grady, 975 F.2d 366, 369 (7th Cir. 1992); see also Trotter v.

Klincar, 748 F.2d 1177, 1181 (7th Cir. 1984); Walker v. Rowe, 791 F.2d 507, 508 (7th Cir. 1986).

Moreover, even in cases brought under 42 U.S.C. § 1983 raising constitutional claims, the Eleventh

Amendment bar remains. Quern v. Jordan, 440 U.S. 332 (1979); Kentucky v. Graham, 473 U.S.

159, 169 n.17 (1985); see also Wynn v. Southward, 251 F.3d 588, 592 (7th Cir. 2001) (Eleventh

Amendment bars suits against states in federal court for money damages). As such, EMHC is not

properly named as a defendant in the instant lawsuit, and Plaintiff’s claims against it should thus

be dismissed with prejudice.

                                           CONCLUSION

        For the foregoing reasons, Defendants respectfully request that this Court dismiss

Plaintiff’s Complaint in its entirety as it pertains to them.




Date: November 20, 2019                                 Respectfully submitted,


                                                   6
   Case: 1:17-cv-03028 Document #: 121 Filed: 11/20/19 Page 7 of 8 PageID #:620




KWAME RAOUL
Attorney General of Illinois
                                     By:    s/Amanda L. Kozar
                                            AMANDA L. KOZAR
                                            Assistant Attorney General
                                            General Law Bureau
                                            100 W. Randolph St., 13th Fl.
                                            Chicago, Illinois 60601
                                            (312) 814-6534
                                            akozar@atg.state.il.us




                                        7
   Case: 1:17-cv-03028 Document #: 121 Filed: 11/20/19 Page 8 of 8 PageID #:620




                                CERTIFICATE OF SERVICE

       The undersigned certifies that on November 20, 2019, she electronically filed the foregoing
document with the Clerk of the Court for the Northern District of Illinois by using the CM/ECF
system. All participants in the case are registered CM/ECF users who will be served by the
CM/ECF system.


                                                    /s/ Amanda L. Kozar




                                                8
